BARI-IAM, Justice
(dissenting).
I am of the opinion that the majority has done a grave injustice to the trial court and has actually interfered with that court’s attempt to proceed with order and decorum in discharging its judicial duties. The majority has correctly stated that under Code of Civil Procedure Article 5182 “* * * the trial judge has both the authority and duty to subject forma pauperis orders to continuing scrutiny to prevent abuse”. The trial court in conversation with the litigant’s counsel found valid reason for questioning the forma pauperis order. The court sought a contradictory hearing with the litigant. Counsel informed the court that it could not be had because he could not contact or produce the litigant. A careful reading of the following colloquy, I believe, demonstrates the correctness of my position.
“THE COURT: Yes, it does. He does not want to disclose here the man’s inability to pay.
“MR. FRANKS: Yes, because that would embarrass him in connection with his right to remain silent in connection with the Federal indictment. More particularly, he will again decline to answer on the grounds that any disclosure of the amount and whereabouts of his assets may tend to incriminate him as he did in this Court.
“TPIE COURT: In what Court did he do that?
“MR. FRANKS: Right here in the forma pauperis rule.
“THE COURT: Before me?
“MR. FRANKS: Yes, Your Honor.
*586“MR. BARNETT: He just said he doesn’t know anything about it. He claims he didn’t know.
“THE COURT: I am going to reorder his appearance and reopen his determination of the right to proceed in forma pauperis.
“MR. FRANKS: Mr. Peterson is presently out of town.
“THE COURT: When can he be here?
“MR. FRANKS: I have had difficulty in locating him.
“THE COURT: On counsel’s statement today the order to proceed in forma pauperis is rescinded and Mr. Peterson is ordered to pay the cost in thirty days or his answer will be stricken.
“MR. FRANKS: I believe the Court interrogated him and got answers to his questions.
“THE COURT: I got entirely satisfactory answers, entirely contrary to your statement j list. now.
“MR. FRANKS:' Again I fail to see why, Your Honor.. Mr. Peterson, apparently, at the time satisfied the Court.
“THE COURT: Yes, he did.
“MR. FRANKS: And we disclosed at that time that he was under indictment.
“THE COURT: Yes, sir, and if he doesn’t appear on his return and clarify that statement that you just made—
“MR. FRANKS: How was my statement different from his?
“THE COURT: The record will reflect that.
“MR. FRANKS: My statement was any question as to the amount of his income' — •
“THE COURT: Assets.
“MR. FRANKS: Well, he does not have any large amount of assets.
“THE COURT: The order to allow him to proceed in forma pauperis is rescinded and he is order [ed] to pay costs in thirty days or suffer striking of his answer. . If you want relief from that, bring him back.
“MR. FRANKS : All right. May it please the Court, Your Plonor, I respectfully, at this time notify the Court that my client respectfully intends, to apply to the Louisiana Supreme Court for a writ of certiorari, prohibition and mandamus in order to rescind on the grounds that there has been no testimony to 'the contrary, merely a representation that questions as to his present income might tend to embarrass him; that he should not be deprived of the right to present all defenses and of the right to litigate under forma pauperis merely because he is under Federal indictment.
“THE COURT: I take it from you that you represent your client and I have great respect for lawyers, and when you tell me what you told me, to me ifs just as Mr. Peterson would tell me that and if he were here I would want to inquire further into
*588that. I order his appearance and you tell me he’s out of town and you further tell me ifs difficult to locate him. On your presentation of the case, I order a rescission of the order allowing him to proceed in forma pauperis. If you want to proceed in forma pauperis, bring him back and convince me again, but armed with a recollection, I hope, of your statement today, I certainly intend to go further into the details.
“With that statement, of course, you have the right always to apply for remedial writs to the Fourth Circuit.
“The motion for continuance will be denied.” (Emphasis supplied.)
The trial judge correctly interpreted the attorney’s answers to mean that he could not and would not voluntarily produce the party litigant so that the court could exercise the codal mandate for continuous scrutiny of the forma pauperis order. He used an effective but not onerous method for securing the party’s presence in court to ascertain the party’s present right to continue in forma pauperis. Since he could not obtain a voluntary contradictory hearing, he ordered a rescission of the for-ma pauperis order subject to the litigant’s right to reopen if he would appear in court. The court acted with restraint and good discretion under the circumstances to maintain its authority.
For these reasons I respectfully dissent.